Citation Nr: 0404612	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-16 024	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vocal cord damage.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right great toe 
disability, including the toenail.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of spider 
bites to the left forearm.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for an inguinal hernia.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of neck 
burns.

7.  Entitlement to service connection for chronic fatigue 
syndrome, skin rashes and night sweats as due to an 
undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for left ear hearing 
loss.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for erectile 
dysfunction.

12.  Entitlement to service connection for liver disability, 
to include hepatitis C and enlargement of the liver.

13.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

14.  Entitlement to an increased rating for cervical spine 
arthritis, currently evaluated as 10 percent disabling.

15.  Entitlement to an increased rating for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.

16.  Entitlement to a compensable rating for right ear 
hearing loss.

17.  Entitlement to a compensable rating for residuals of a 
fracture of the right little finger.

18.  Entitlement to a compensable rating for residuals of a 
fracture of the right ring finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1978, and from October 1979 to July 1992.  Service in 
Southwest Asia from December 1990 to May 1991 is indicated by 
the evidence of record.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Jurisdiction over the case was transferred to 
the RO in Muskogee, Oklahoma in October 2002.  The veteran 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in June 2003.  Additional evidence was 
received at the hearing for which a waiver of initial RO 
consideration was obtained.

The Board notes that while the RO initially styled the liver 
disability issue as entitlement to service connection for an 
enlarged liver, the veteran clarified at his June 2003 
hearing that he was actually seeking service connection for a 
liver disorder to include an enlarged liver and hepatitis C.  
He also agreed to style the headache issue as entitlement to 
service connection for headaches, to include as due to an 
undiagnosed illness.  Additionally, the veteran clarified at 
his June 2003 hearing that the right toe condition claimed by 
him was actually a right great toe disorder, including the 
toenail of that digit.  The issues on appeal are therefore 
correctly listed on the title page of this action.

The Board notes that the veteran, in July 1992, raised the 
issues of entitlement to service connection for right 
shoulder and psychiatric disabilities; there is no indication 
that the RO has adjudicated those issues.  In addition the 
veteran, at his June 2003 hearing before the undersigned, 
raised the issues of entitlement to service connection for 
fibromyalgia, entitlement to service connection on a 
secondary basis for dizziness/blackouts, and entitlement to a 
total disability rating based on unemployability due to 
service-connected disabilities.  See generally Roberson v. 
Principi, 251 F.3d 1378 (2001).  The above matters are 
therefore referred to the RO for appropriate action.

The decision portion of this action will address whether new 
and material evidence has been submitted to reopen the claims 
for service connection for vocal cord damage, right knee 
disability, right great toe disability and residuals of 
spider bites to the left forearm.  The remaining issues on 
appeal, including entitlement to service connection on a de 
novo basis for vocal cord damage, right knee disability, 
right great toe disability and residuals of spider bites to 
the left forearm, are addressed in the remand portion of this 
action.


FINDINGS OF FACT

1.  An unappealed January 1979 rating decision denied service 
connection for vocal cord damage.

2.  The evidence added to the record since the January 1979 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An unappealed April 1993 rating decision denied service 
connection for right knee disability.

4.  The evidence added to the record since the April 1993 
rating decision with respect to the issue of entitlement to 
service connection for right knee disability includes 
evidence which is not duplicative or cumulative of evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  An unappealed April 1993 rating decision denied service 
connection for right toe disability.

6.  The evidence added to the record since the April 1993 
rating decision with respect to the issue of entitlement to 
service connection for right toe disability includes evidence 
which is not duplicative or cumulative of evidence previously 
of record and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

7.  An unappealed April 1993 rating decision denied service 
connection for residuals of spider bites to the left forearm.

8.  The evidence added to the record since the April 1993 
rating decision with respect to the issue of entitlement to 
service connection for residuals of spider bites to the left 
forearm includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for vocal cord damage.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right toe 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

4.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of 
spider bites to the left forearm.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted.  The VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claims were filed in January 1999.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claims in the instant appeal 
were received in January 1999).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

I.  Vocal cord damage

Service connection for vocal cord damage was denied in a 
January 1979 rating decision; the veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  As a result, service connection for 
vocal cord damage may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the January 1979 rating 
decision included service medical records showing that the 
veteran sustained burns to his cervical region from a static 
line injury; the service medical records are negative for any 
complaints, finding or diagnosis of vocal cord abnormalities, 
but do record the veteran's report of a two-decade history of 
smoking cigarettes.  The evidence previously of record also 
included the report of an October 1978 VA examination, at 
which time the veteran's voice was described as deep and 
slightly hoarse.  Physical examination showed that his throat 
was red, secondary to smoking, and that slight edema of the 
true vocal cords was present.  No paralysis of the vocal 
cords was evident and the examiner diagnosed the veteran with 
early smoker's laryngitis.
 
Pertinent evidence added to the record since the January 1979 
rating decision includes, inter alia, several lay statements 
received in May 1999 from the veteran's spouse and several 
relatives which collectively indicate that the veteran's 
voice changed in service, and has remained changed, since a 
vocal cord injury.  The Board notes that the spouse and 
relatives are competent to report on their observations of 
any changes to the veteran's voice, and that the statements 
are new and material in that they provide evidence of the 
continuance of voice abnormalities into and throughout the 
veteran's second period of service (and after the October 
1978 VA examination), and up to the present time.  The Board 
finds that the observations in the lay statements bear 
directly and substantially upon the specific matter under 
consideration, are not cumulative or redundant, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
entitlement to service connection for vocal cord damage is 
reopened.

II.  Right knee disability

Service connection for right knee disability was denied in an 
unappealed April 1993 rating decision.  As a result, service 
connection for right knee disability may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio, supra; Evans, supra.

The evidence on file at the time of the April 1993 rating 
decision included service medical records showing that the 
veteran was treated for right knee effusion in 1975; X-ray 
studies were negative for any abnormalities.  The records 
show that he reported right knee problems in May 1976, that 
he complained of right knee pain with exercise in March 1984, 
and that he reported experiencing right knee pain in 1989 
following a helicopter crash; physical examination of the 
knee in 1989 was negative for any identified abnormalities.  
The evidence previously on file notably did not include a 
post-service diagnosis of any right knee disorder.
 
Pertinent evidence added to the record since the April 1993 
rating decision includes private medical records for November 
1999 containing X-ray evidence of loose bodies in the right 
knee.  The evidence added to the record also includes 
military hospital records for May 2000 to February 2001 
documenting that the veteran underwent surgery on his right 
knee in May 2000 to repair a torn medial meniscus and to 
treat osteochondral lesions, and which also show that the 
veteran developed degenerative joint disease in the knee.  
This evidence is clearly new and material inasmuch as the 
evidence of record at the time of the April 1993 rating 
decision did not include a post-service diagnosis of right 
knee disability or suggest the presence of any such 
disability.  Since service medical records show treatment for 
right knee problems at different points in service, the Board 
is of the opinion that the private and military medical 
records showing a current diagnosis of right knee disability 
bear directly and substantially upon the specific matter 
under consideration, are not cumulative or redundant, and are 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  The veteran's claim 
of entitlement to service connection for right knee 
disability is reopened.

III.  Right great toe disability, including the toenail

Service connection for right toe disability was denied in an 
April 1993 rating decision; the veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  As a result, service connection for 
right great toe disability, including the toenail, may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the April 1993 rating 
decision included service medical records showing that the 
veteran sustained a contusion to his right foot in November 
1988 when a box fell on the extremity; X-ray studies of the 
foot were negative for any abnormalities.  The evidence 
previously of record notably did not include any medical 
evidence of a right great toe disorder.  

Pertinent evidence added to the record since the April 1993 
rating decision includes the report of an April 1993 VA 
examination conducted shortly after the April 1993 rating 
decision.  At that examination the veteran complained of 
recurrent fungal infections affecting his right great toe as 
well as deformity of the toenail.  Physical examination 
disclosed the presence of mild thickening of the right great 
toenail, and the veteran was diagnosed as status post 
onychomycosis of the right great toenail.  The evidence added 
to the record also includes private medical records for March 
2000 showing treatment for a fungus affecting the right great 
toe.  

The above evidence is clearly new and material inasmuch as 
the evidence of record at the time of the April 1993 rating 
decision documented that the veteran's right foot was 
contused at one point in service, but did not document the 
presence of any post-service right great toe or toenail 
disability.  Accordingly, the VA examination report and 
private medical records bear directly and substantially upon 
the specific matter under consideration, are not cumulative 
or redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The veteran's claim of entitlement to service connection for 
right great toe disability, including the toenail, is 
reopened.

IV.  Residuals of spider bites to the left forearm

Service connection for residuals of spider bites to the left 
forearm was denied in an unappealed April 1993 rating 
decision.  Service connection for residuals of spider bites 
to the left forearm consequently may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); Manio, supra; Evans, 
supra.

The evidence on file at the time of the April 1993 rating 
decision included service medical records showing that the 
veteran was treated in September 1981 for spider bites which 
became infected and resulted in cellulitis.  He presented in 
October 1989 with complaints of left forearm pain and 
reported a past history of a brown recluse spider bite; 
physical examination disclosed the presence of a left forearm 
scar.  The evidence of record at the time of the April 1993 
rating decision notably did not include post-service evidence 
of any residuals of the spider bites experienced in service.

Pertinent evidence added to the record since the April 1993 
rating decision includes the report of an April 1993 VA 
examination conducted shortly after the April 1993 rating 
decision.  At that examination the veteran complained of pain 
and nerve damage affecting his left forearm from the spider 
bites he experienced in service.  Physical examination 
disclosed the presence of 2 small round scars on the left 
forearm, and the examiner diagnosed left forearm scars with 
subjective pain.  The Board finds that this evidence is new 
and material, since the evidence of record at the time of the 
April 1993 rating decision did not include any post-service 
medical evidence of possible residuals of the service spider 
bites.  The report of the April 1993 examination shows that 
the veteran has two small scars on the left forearm in 
locations consistent with the spider bites recorded in the 
service medical records.  The Board consequently finds that 
the VA examination report bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The veteran's claim of entitlement to service 
connection for residuals of spider bites to the left forearm 
is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for vocal cord damage has been presented; to this 
extent, the appeal is granted. 

New and material evidence to reopen a claim of service 
connection for right knee disability has been presented; to 
this extent, the appeal is granted. 

New and material evidence to reopen a claim of service 
connection for right great toe disability, including the 
toenail, has been presented; to this extent, the appeal is 
granted. 

New and material evidence to reopen a claim of service 
connection for residuals of spider bites to the left forearm 
has been presented; to this extent, the appeal is granted. 


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

As noted previously, on November 9, 2000, during the pendency 
of the instant appeal, the VCAA was signed into law.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  Among other things, 
the VCAA and implementing regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

Review of the record discloses that, as to the increased 
ratings claims on appeal and the issue of entitlement to 
service connection for liver disability, the veteran has not 
been adequately informed of the information and evidence 
necessary to substantiate the claims, and has not been 
adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible 
for submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The same is true as to the reopened claims for 
service connection for vocal cord damage, right knee 
disability, right great toe disability and residuals of 
spider bites to the left forearm.  As to the claims to reopen 
the issues of entitlement to service connection for inguinal 
hernia and residuals of neck burns, and for the claim for 
service connection for left ear hearing loss, the veteran has 
not been adequately advised as to what evidence VA would 
obtain for him and of what information or evidence he was 
responsible for submitting.  In order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
further remand of the case is appropriate.  

The veteran contends that he underwent a VA Persian Gulf War 
examination in September 1993 (or sometime in 1994) at a VA 
medical facility located in Tulsa, Oklahoma, and another such 
examination in April 1998 at the Reno, Nevada VA Medical 
Center.  The reports of the referenced examinations are not 
file, and should be obtained.  In addition, the veteran 
reported receiving treatment at the VA medical centers 
located in Loma Linda, California, and Muskogee, Oklahoma, as 
well as at the Tulsa VA medical facility.  Records for the 
Muskogee and Tulsa facilities are not on file, and while 
records from the Loma Linda facility are of record, it is 
unclear whether all records of treatment of the veteran from 
that facility have been obtained.  Under the circumstances, 
the Board is of the opinion that further efforts to obtain 
outstanding medical records for the veteran are required.

With respect to the claim for service connection for a liver 
disorder, the veteran contends that his claimed disorder 
includes hepatitis C possibly contracted from inoculations 
received in service, or from exposure to the blood of 
prisoners of war.  Service medical records show that the 
veteran was diagnosed in September 1985 with possible early 
hepatitis, and suggest that he was vaccinated in July 1989 
against hepatitis B.  In January 2000 he underwent a VA fee 
basis examination at which time no hepatomegaly or chronic 
liver disease was identified.  Private medical records for 
November 1999 to March 2000, however, show that the veteran 
was diagnosed with hepatitis of questionable etiology based 
at least in part on recent laboratory findings documenting 
the presence of elevated liver enzymes and hepatitis B 
antibodies; the laboratory report explained that the presence 
of hepatitis B antibodies means either that the veteran has 
been exposed to hepatitis B, or that he has been vaccinated 
against that type of hepatitis.  The Board notes that the 
laboratory tests were negative for the presence of hepatitis 
C antibodies.  Given the conflicting evidence as to whether 
the veteran in fact has a current liver disorder, the Board 
is of the opinion that further VA examination is warranted.

With respect to the claim for service connection for left ear 
hearing loss and the claim for a compensable rating for right 
ear hearing loss, the record reflects that the veteran was 
last afforded a VA audiological examination in December 1999.  
At that time the auditory threshold, in decibels, for his 
left ear at the 4000 Hertz range was reported as 50.  
Although he therefore exhibited a left ear hearing loss 
disability for VA purposes, see 38 C.F.R. § 3.385, the 
examiner unfortunately did not address whether the left ear 
hearing loss was etiologically related to service.  In 
addition, the veteran, at his June 2003 hearing before the 
undersigned, testified that his service-connected right ear 
hearing loss had worsened considerably since the December 
1999 examination.  Under the circumstances, the Board is of 
the opinion that further audiological examination of the 
veteran is warranted.

Turning to the claim for service connection for sinusitis, 
service medical records document treatment on one occasion in 
September 1976 for sinusitis.  The veteran was examined by VA 
in January 2000, at which time sinusitis was not present.  
Notably, however, medical records on file show that he 
thereafter received treatment for sinusitis in October 2000.  
Since it remains unclear whether the veteran in fact has a 
chronic sinusitis disorder, the Board will remand the 
sinusitis issue for another VA examination of the veteran.

With respect to the claims for service connection on an 
undiagnosed illness basis, the Board notes that on December 
27, 2001, the President signed into law the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, § 202, 115 Stat. 976 (Dec. 27, 2001), amending 
various provisions of 38 U.S.C. § 1117 and § 1118.  There is 
no indication that the veteran has been advised of the 
amended 38 U.S.C.A. §§ 1117, 1118.  As to the claims 
themselves, service medical records document that the veteran 
reported experiencing fatigue in November 1979.  In July 1982 
he was treated for rashes affecting his chest and neck 
diagnosed as acne vulgaris.  In June 1985 he was diagnosed 
with tension headaches associated with spasms of his neck 
muscles, and in January 1987 was treated for headaches 
following trauma to his head.

The veteran was examined in January 2000 for his headaches, 
at which time the examiner concluded that the veteran had 
vascular headaches; the etiology of the headaches was not 
addressed.  The record reflects that the veteran was examined 
later in January 2000 to address whether he had any 
undiagnosed illnesses, at which time the examiner concluded 
that the veteran had no such illnesses since other recent 
examinations disclosed the absence of any psychiatric or 
liver disabilities, and showed that the veteran had vascular 
headaches, erectile dysfunction, and orthopedic disorders 
affecting his cervical, thoracic and lumbar spines, his left 
hand, and his left knee.  Given the service medical records 
showing treatment for headaches, fatigue and skin problems 
that pre-dated the veteran's service in the Persian Gulf, and 
as the December 1999 examiner regrettably did not 
specifically address whether the veteran had a chronic 
fatigue disorder, night sweats or skin problems that could 
not be attributed to a known clinical diagnosis, the Board 
finds that further VA examination of the veteran is warranted 
for the undiagnosed illness claims.

Turning to the claims for compensable ratings for residuals 
of fractures of the right little and ring fingers, the Board 
notes that, effective August 26, 2002, VA revised the 
criteria for evaluating ankylosis and limitation of motion of 
the hands.  67 Fed. Reg. 48,784-87 (July 26, 2002).  There is 
no indication that the veteran has been provided with notice 
of the change in the above criteria, and the record reflects 
that the VA examinations on file do not provide findings 
adequate to fairly evaluate the finger disabilities under the 
new criteria.

In addition, effective September 26, 2003, the schedular 
criteria for rating disorders of the spine were amended.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The RO has not 
had the opportunity to advise the veteran of the amended 
criteria for evaluating spinal disorders.

The Board lastly notes that while evidence sufficient to 
reopen the claims for service connection for vocal cord 
damage, right knee disability, right great toe disability and 
residuals of spider bites to the left forearm has been 
received, there is no competent evidence on file addressing 
whether those conditions are related to service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his representative a letter 
explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claim.  
The letter should also specifically 
inform the veteran and his 
representative of which portion of 
the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should attempt to obtain the 
reports of any VA Persian Gulf War 
examinations of the veteran 
conducted in September 1993 (or in 
1994) at the Tulsa, Oklahoma VA 
medical facility and conducted in 
April 1998 at the Reno, Nevada VA 
Medical Center; and obtain medical 
records for the veteran for July 
1992 to the present from the VA 
Medical Centers located in Loma 
Linda, California and Muskogee, 
Oklahoma; and from the Tulsa, 
Oklahoma VA medical facility.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
left knee arthritis; the nature and 
extent of impairment from the 
veteran's cervical spine arthritis; 
the nature and extent of impairment 
from the veteran's lumbar spine 
degenerative joint disease; the 
nature and extent of impairment of 
the residuals of the veteran's right 
little finger and ring finger 
fractures; the nature, extent and 
etiology of the veteran's right knee 
disability; and the nature, extent 
and etiology of the veteran's right 
great toe disability, including the 
toenail.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  
The extent of any left knee 
instability or subluxation should be 
noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express all functional 
losses in terms of additional 
degrees of limitation of motion 
beyond that shown clinically.  If 
this is not feasible, the physician 
should so state.  

The examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's right knee disability 
is etiologically related to his 
periods of service.  The examiner 
should also be requested to provide 
an opinion as to whether it is at 
least as likely as not that the 
veteran's right great toe 
disability, including any toenail 
disorder, is etiologically related 
to the veteran's periods of service.  
 
With respect to the right ring and 
little finger disabilities, the 
examiner should identify whether the 
service-related manifestations also 
affect motion of other fingers, and 
if so, indicate whether the veteran 
is able to flex the affected 
digit(s) to within two inches (5.1 
centimeters) of the transverse fold 
of his palm. 

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected left knee, right ring and 
little finger, and cervical and 
lumbar spine disabilities on his 
ability to work.  The veteran's 
claims files, including a copy of 
this remand, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

5.  The RO should also arrange for 
the veteran to undergo a VA 
audiological examination to 
determine the nature and extent of 
impairment from the veteran's right 
ear hearing loss; and the nature, 
extent and etiology of his left ear 
hearing loss.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any left ear hearing 
loss is etiologically related to the 
veteran's periods of service.  The 
examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected right 
ear hearing loss on his ability to 
work.  The veteran's claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

6.  The RO should also arrange for 
the veteran to undergo a VA 
dermatological examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from any residuals of 
spider bites to the left forearm.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  With respect 
to any residuals of spider bites to 
the left forearm identified, the 
examiner should be requested to 
identify all such residuals, and to 
provide an opinion as to whether it 
is at least as likely as not that 
the identified residuals of spider 
bites to the left forearm are 
etiologically related to his periods 
of service.  The veteran's claims 
files, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
files was made.

7.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any vocal cord damage.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  With respect 
to any vocal cord disability 
identified, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disability is 
etiologically related to the 
veteran's periods of service.  The 
veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims files was made.

8.  The RO should arrange for the 
veteran to undergo a VA ear, nose 
and throat examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any sinusitis.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  With respect 
to any chronic sinusitis disorder 
identified, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disorder is 
etiologically related to the 
veteran's periods of service.  The 
veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims files was made.

9.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine the nature, 
extent and etiology of any liver 
disorder.  All indicated studies, 
including liver function tests, 
should be performed, and all 
findings should be reported in 
detail.  With respect to any liver 
disorder identified, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the disorder 
is etiologically related to the 
veteran's periods of service.  The 
veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims files was made.

10.  The veteran should also be 
afforded VA examinations by 
physicians with appropriate 
expertise to determine the nature, 
extent and etiology of any currently 
present chronic fatigue syndrome, 
skin rashes, night sweats, and 
headaches.  All indicated studies 
should be performed.  If the 
examinations result in clinical 
diagnoses of any disorders 
associated with the veteran's 
claimed chronic fatigue syndrome, 
skin rashes, night sweats, and 
headaches, the appropriate examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any such disorder 
originated during the veteran's 
active duty or is otherwise 
etiologically related to service.  
If such diagnoses can not be 
rendered, the examiners should 
nevertheless identify all signs and 
symptoms of any currently present 
chronic fatigue syndrome, skin 
rashes, night sweats, and headaches, 
and include a discussion concerning 
the duration of the disorder.  The 
rationale for all opinions expressed 
should also be provided.

The veteran's claims files, 
including a copy of this REMAND, 
must be made available to the 
examiners for review.  The 
examination reports are to reflect 
whether a review of the claims files 
was made.  The examination reports 
must be typed.

11.  Thereafter, the RO should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
on appeal.  The RO should re-
adjudicate the issues of entitlement 
to service connection for vocal cord 
damage, right knee disability, right 
great toe disability (including the 
toenail) and residuals of spider 
bites to the left forearm based on a 
de novo review of the record.  In 
addressing the veteran's claims for 
increased ratings for left knee, 
cervical spine, lumbar spine, and 
right little and ring finger 
disabilities, the RO should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  
Consideration should be given to 
both old and new rating criteria for 
evaluating hand and spine 
disabilities.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to both 
old and new rating criteria for evaluating disability of the 
hand/fingers and of the spine, as well as the amendments to 
38 U.S.C.A. §§ 1117 and 1118.  67 Fed. Reg. 48,784-87 (July 
26, 2002); 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 
"Veterans Education and Benefits Expansion Act of 2001", 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001).

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



